DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 4/23/2022.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang in US Patent 8388300 (“Liang”).
Regarding claim 1, Liang discloses a ring segment comprising: 	a shield plate (also commonly known in the art as a ring segment, or shroud seal segment, or blade outer air seal, or stator ring) mounted to a casing which accommodates a turbine and configured to face an inner wall of the casing (see Fig. 1 which shows an analogous prior art embodiment to which the invention of Liang is directed and has the same overall structure with a shield plate or BOAS 15 mounted to a casing 11, 13); 	a pair of hooks configured to protrude from the shield plate toward the casing to be coupled to the casing, the pair of hooks and the shield plate being integrally formed (see integral hooks on shield plate 15 in Fig. 1 that retain the shield plate in casing element 13; see also column 3 line 18); 	a pair of reinforcing parts configured to protrude from the shield plate to connect the pair of hooks (see Fig. 5; the equivalent reinforcing parts are just the surfaces of the shield plate formed around pocket or cavity 19 on the circumferential sides, or left and right, of the shield plate, and the equivalent reinforcing plates extend from the leading to the trailing edge, or in other words they connect the hooks); 	a cavity 19 defined by surrounding the shield plate, the pair of hooks and the pair of reinforcing parts (see Fig. 5; cavity 19 is formed between the circumferential sides and leading and trailing edge of the shield plate); 	a plurality of first cooling passages configured to connect the cavity and first side surfaces facing each other of the shield plate (the cooling passages extending toward the leading and trailing edges on each side of the shield plate seen in Fig. 5); and 	a plurality of second cooling passages configured to connect the cavity and second side surfaces facing each other of the shield plate (the cooling passages extending toward the left and right sides, or circumferential mate face sides, on each side of the shield plate seen in Fig. 5), 	wherein the first cooling passages extend in a longitudinal direction of a central axis of the turbine, and the second cooling passages extend in a circumferential direction of the turbine (Fig. 5; first passages are shown going up and down in the image, second passages are shown going left and right or circumferentially), 	wherein each of the second cooling passages comprises an inlet 21 formed in an inner surface of each of the reinforcing parts and an outlet 23 formed in each of the second side surfaces of the shield plate (Fig. 5).
Regarding claim 2, Liang discloses the ring segment according to claim 1, wherein the shield plate includes chambers 22 defined therein, and each of the second cooling passages comprises the inlet 21 connected to an associated one of the chambers 22 from the cavity and the outlet 23 connected to an associated one of the second side surfaces of the shield plate from the associated chamber (Fig. 5).
Regarding claim 3, Liang discloses the ring segment according to claim 2, wherein the chambers extend in the longitudinal direction of the central axis of the turbine between the pair of hooks (see Fig. 5 showing chambers 22 which on the left and right side of the ring segment extend in a direction between the leading and trailing edge, or longitudinal direction of the engine axis).
Regarding claim 6, Liang discloses the ring segment according to claim 3, wherein the chambers 22 are formed in respective second side ends facing each other of the shield plate (Fig. 5).
Regarding claim 7, Liang discloses the ring segment according to claim 2, further comprising a plurality of additional cooling passages 24 (Fig. 5) configured to be connected to both ends of each of the chambers and extend in the longitudinal direction of the central axis of the turbine.
Regarding claim 8, Liang discloses the ring segment according to claim 7, further comprising a plurality of additional outlets configured to connect each of the additional cooling passages and an associated one of the second side surfaces of the shield plate (see the outlets connected to portions 24 in Fig. 5).
Regarding claim 9, Liang discloses the ring segment according to claim 8, wherein the additional outlets are spaced apart from each other in the longitudinal direction of the central axis of the turbine, and are arranged in a portion excluding portions in which the pair of hooks are formed in the shield plate (see the outlets on the left and right side of Fig. 5; these outlets are spaced in the longitudinal direction on circumferential sides of the ring segment, and the ring segment’s hooks are located on the leading and trailing edge).
Regarding claim 10, Liang discloses the ring segment according to claim 7, wherein each of the additional cooling passages is connected to an additional chamber (this claim limitation is treated broadly; considering that all of the chambers of Liang are fluidly connected, the equivalent additional chamber may be mapped to any other chamber of Liang).
Regarding claim 11, Liang discloses the ring segment according to claim 10, further comprising a plurality of additional outlets configured to connect the additional chamber and an associated one of the second side surfaces of the shield plate (any of the other outlets 23 seen in Fig. 5).
Regarding claim 12, Liang discloses the ring segment according to claim 11, wherein the additional chamber is formed in a portion excluding portions in which the pair of hooks are formed in the shield plate (where the additional chamber is mapped to one of the other chambers on the left or right circumferential sides as seen in Fig. 5).
Regarding claim 17, Liang as applied above against claim 1 anticipates all of the limitations of claim 17 as the turbine in which the turbine ring segment of Liang is applied inherently comprises a casing, a rotating turbine disk with blades, and turbine vanes (inherent generic components of a gas turbine engine).
Regarding claim 18, Liang discloses the turbine according to claim 17, wherein cooling air sprayed from one ring segment is offset from cooling air sprayed theretoward from an adjacent ring segment (considering the nature of the annular arrangement of ring segments, cooling air from one ring segment may be said to be circumferentially offset from cooling air from an adjacent ring).
Regarding claim 20, Liang as applied above against claim 1 anticipates all of the limitations of claim 20 as the turbine in which the turbine ring segment of Liang is applied inherently comprises a compressor, combustor, a turbine section comprising rotating blades and stator vanes, ring segments opposing tips of rotating blades, and a casing housing all of the components (inherent generic components of a gas turbine engine).

Claim(s) 1-2, 4-5, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. in US Patent Application Publication 2004/0047725 (“Tomita”).
Regarding claim 1, Tomita discloses a ring segment comprising: 	a shield plate 39 (seen in Fig. 2 and; also known as a blade outer air seal or seal segment or stator ring or ring segment) mounted to a casing 9 which accommodates a turbine and configured to face an inner wall of the casing; 	a pair of hooks 31, 32 configured to protrude from the shield plate toward the casing to be coupled to the casing, the pair of hooks and the shield plate being integrally formed (Fig. 1); 	a pair of reinforcing parts configured to protrude from the shield plate to connect the pair of hooks (see the raised rail from which elements 41 extend in Fig. 2); 	a cavity (where numeral 33 is in Fig. 1) defined by surrounding the shield plate, the pair of hooks and the pair of reinforcing parts (clear in the isometric view of Fig. 2); 	a plurality of first cooling passages 64 configured to connect the cavity and first side surfaces facing each other of the shield plate (see the cooling holes that are on circumferential sides of the shield plate in Fig. 2; in other words, the cooling holes on the mate faces that extend perpendicular to the indicated axial direction); and 	a plurality of second cooling passages 46 configured to connect the cavity and second side surfaces facing each other of the shield plate, wherein the first cooling passages extend in a longitudinal direction of a central axis of the turbine, and the second cooling passages extend in a circumferential direction of the turbine (Fig. 2), wherein each of the second cooling passages comprises an inlet formed in an inner surface of each of the reinforcing parts and an outlet formed in each of the second side surfaces of the shield plate (paragraph [0062]).
Regarding claim 2, Tomita discloses the ring segment according to claim 1, wherein the shield plate includes chambers 59 defined therein (see Fig. 4), and each of the second cooling passages comprises the inlet connected to an associated one of the chambers 59 from the cavity 33 and the outlet 62 connected to an associated one of the second side surfaces of the shield plate from the associated chamber.
Regarding claim 4, Tomita discloses the ring segment according to claim 2, wherein the outlet 62 is inclined radially inward of the turbine (clear in Fig. 4).
Regarding claim 5, Tomita discloses the ring segment according to claim 4, wherein the outlet is inclined at an angle of 20 degrees to 60 degrees. Considering that this claim does not establish any relative reference for measurement of the claimed angular range, and appreciating that specific dimensions cannot be measured from the not-to-scale drawings of Tomita, Tomita is nevertheless considered to anticipate this limitation. For example, the claim leaves open to interpretation whether what constitutes the “angle” is measured along the longitudinal axis of the cooling hole or the face or plane of the outlet. Comparing either of those interpretations to one of the bevels by the outlet 62 seen in Fig. 4, there must be some angular relationship that falls within the range of 20 to 60 degrees. Applicant might consider refining the language of claim 5 to more precisely state the protection sought to overcome a rejection based on Tomita alone.
Regarding claim 13, Tomita discloses the ring segment according to claim 1, wherein chambers 59 for connecting the plurality of second cooling passages are defined between the inlets and the outlets (Fig. 4), each of the chambers being elongated from inside of the shield plate to inside of each of the reinforcing parts (see Fig.4; the radial top of chamber 59 is higher than the floor of cavity 33), and each of the second cooling passages comprises the inlet connected to an associated one of the chambers 59 from the cavity 33 and the outlet 62 connected to an associated one of the second side surfaces of the shield plate from the associated chamber (Fig. 4).
Regarding claim 14, Tomita discloses the ring segment according to claim 13, wherein the outlets formed in one of the facing second side surfaces of the shield plate and the outlets formed in the other of the facing second side surfaces are arranged in a staggered form (see the stagger between holes 62 and 64 in Fig. 6; paragraph [0064]).
Regarding claim 15, Tomita discloses the ring segment according to claim 13, wherein a number of outlets 62 formed in one surface, positioned forward in a rotational direction of the turbine, of the facing second side surfaces of the shield plate is greater than a number of outlets 64 formed in the other surface, positioned rearward in the rotational direction of the turbine, of the facing second side surfaces (Fig. 7; paragraph [0066]).
Regarding claim 17, Tomita as applied above against claim 1 anticipates all of the limitations of claim 17 as the turbine in which the turbine ring segment of Liang is applied inherently comprises a casing, a rotating turbine disk with blades, and turbine vanes (inherent generic components of a gas turbine engine; see paragraphs [0004]-[0005]).
Regarding claim 19, Tomita discloses the turbine according to claim 1 7, wherein in each of the ring segments, an amount of cooling air discharged from a second side surface positioned forward in a rotational direction of the turbine blades is greater than an amount of cooling air discharged from a second side surface positioned rearward in the rotational direction of the turbine blades (see the larger quantity of cooling fluid outlets 62 forward in a rotational direction than outlets 64 in Fig. 7; paragraph [0066]).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 16, the art of record, either alone or in combination, is silent to each and every limitation required of claim 16 and any intervening claims.  Specifically, the art of record is silent to the ring segment according to claim 13, wherein each of the chambers is provided therein with a partition wall having one end fixed to an upper inner surface of the chamber, and the inlet and the outlet are connected to an upper side of the chamber.
The art of record discloses analogous blade outer air seals or seal track segments or shroud ring segments, including such structures having chambers within the segment which meter or control cooling fluid passage, but not such a chamber with a partition wall and both an inlet and outlet connected to an upper side (understood to be a radially outer side) of such chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7670108 discloses a gas turbine blade outer air seal with cooling passages comprising intermediary chambers that have inlets enter a radially outer region of respective chambers.  US7517189 discloses a cooled blade outer air seal with a circuitous path through an intermediary chamber, but not inlets and outlets from those chambers both penetrating an upper region of the chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745